Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Notice of Allowability is in response to applicant’s amendment filed on February 28, 2022, under which claims 1-5, 8-29 and 31-32 are pending and under consideration. 

Response to Arguments
	Applicant’s amendments have overcome the previous rejections under §§ 112, 101, and 102. Therefore, the previous rejections have been withdrawn.

Reasons for Allowance
Claims 1-5, 8-29 and 31-32 have been allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or fairly suggest the following limitations recited in independent claim 1:
wherein each of the series of candidate time windows is offset in time from a previous candidate time window by a second delay or offset in time from a subsequent candidate time window by the second delay, wherein the time window is selected using a first selection process including determining an hours offset from a selected time zone for a first start time of the selected time window, and wherein the determined hours offset corresponds to a first maximum response rate of the n candidate time windows 
…
wherein the second start time is selected using a second selection process including determining a starting hour within the time window and a day of the week, and wherein the determined starting hour and day of the week correspond to a second maximum response rate over all the days of the week during each hour within the time window. 

The prior art of record also does not teach or fairly suggest the corresponding limitations recited in independent claims 15, 23, and 27.
	The closest prior art is discussed below.
He et al. (US 2020/0311487 A1) (“He”). He uses an aggregate model that takes into account multiple time granularities as different components of the model. He’s model does not select an “an hours offset from a selected time zone for a first start time of the selected time window,” particularly as part of a two-part process that also includes “determined starting hour and day of the week correspond to a second maximum response rate over all the days of the week during each hour within the time window.”
Vijay (US 2015/0381552 A1) teaches time zone inference (e.g., “the time zone inference module 210 is configured to determine a time zone in which a user,” [0086]). However, time zone is determined based on member profile attributes and IP address login information ([0087]). Vijay does not teach selecting “an hours offset from a selected time zone for a first start time of the selected time window…wherein the determined hours offset corresponds to a first maximum response rate of the n candidate time windows,” and does not teach the combination of the first and second selection processes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124